                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                                    No. 7:19-CR-46-lFL


UNITED STATES OF AMERICA                  )
                                          )
              v.                          )         CONSENT TO PROCEED
                                          )         BEFORE MAGISTRATE JUDGE
ANTWAN TERELLE BROWN,                     )
                                          )
              Defendant.                  )

       The United States Magistrate Judge has explained to me the nature of the offense(s)
with which I am charged and the maximum possible penalties which might be imposed if I
~m found guilty. The Magistrate Judge has informed me of my right to assistance of legal
counsel.   The Magistrate Judge has informed me of my right to trial, judgment, and
sentencing before a United States District Judge.
       I HEREBY WAIVE ANY RIGHT I MAY HAVE TO ARRAIGNMENT BEFORE A
UNITEJ) STATES DISTRICT JUDGE AND THEREFORE CONSENT TO PROCEED
BEFORE A UNITED STATES MAGISTRATE JUDGE FOR PURPOSES OF
ARRAIGNMENT PURSUANT TO RULE 10 OF THE FEDERAL RULES OF CRIMINAL
PROCEDURE AND ENTERING1 A PLEA PURSUANT TO RULE 11 OF THE FEDERAL
RULES OF CRIMINAL PROCEDURE.


                                                    Defendant




RobertB.nes,Jr.
U.S. Magistrate Judge




           Case 7:19-cr-00046-FL Document 17 Filed 05/30/19 Page 1 of 1
